DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 01/18/2022 were reviewed and are acceptable.
Specification
The specification filed on 01/18/2022 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 4,987,274).
Regarding claims 1 and 11, Miller et al. discloses a conductor assembly (coaxial cable 10, Title) comprising:
an electrically conductive material (central conductor 12) defining a longitudinal axis (as implied in Fig 1, longitudinal axis is into/out of the Fig);
a microporous membrane (insulation 14) surrounding the electrically conductive material (as shown in Fig 1) and defining a plurality of pores (col. 2, lines 43-59); and
a ceramic material within at least a first portion of the plurality of pores (ceramic filler, col. 2, lines 45-48).
With respect to the limitation “wherein the plurality of pores filled with the ceramic material is done by atomic layer deposition”, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the product itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  "The patentability of a product, i.e.----, does not depend on its method of production, i.e.----."  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Because patentability of product claims are based on the product’s structure, and Miller et al. discloses the claimed structure, the process limitations are not afforded patentable weight since such limitations do not appear to provide the claimed product with patentably distinct structure.
Regarding claim 2, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses a non-porous layer (ground jacket 16 and insulative sheath 18) surrounding the microporous membrane (as shown in Fig 1).
Regarding claim 3, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses a sealant material (silane coating, col. 2, lines 55-57, which reads on a “sealant” because the silane coats, i.e. seals, the ceramic filler) within at least a second portion of the plurality of pores (it is submitted that because the silane coating is applied to the ceramic filler, which is within a portion of the pores, see col. 2, lines 43-59, the silane coating is reasonably interpreted to also be contained within a portion of the pores).
Regarding claims 5-6 and 8-9, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses that the microporous membrane includes a polymeric matrix, specifically a thermoplastic fluoropolymer material, specifically PTFE (fluoropolymer matrix of PTFE, col. 2, lines 53-55) and a spherulitic structure (it is submitted that because the thermoplastic fluoropolymer is the same, specifically PTFE, as the instant invention (see instant specification pg. 4, line 19 to pg. 5, line 6) it is reasonably interpreted that the same material would exhibit a spherulitic structure).
Regarding claim 7, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses that at least a portion of the plurality of pores of the microporous membrane are aligned orthogonal to the longitudinal axis (it is submitted that, absent additionally recited structure, any two pores within the porous membrane reasonably reads on “a portion” of the pores being aligned).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 4,987,274), as applied to claim 1 above, in view of Su (US 2014/0057094 A1).
Regarding claim 4, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. discloses that the microporous membrane is porous (col. 2, lines 43-59), but does not particularly describe said porosity, and therefore does not appear to disclose that a first portion of the plurality of pores is smaller than a second portion of the plurality of pores.
Su teaches providing a composite material using a porous PTFE expanded film which may include ceramic fillers ([0007-0012]).  Su teaches that such a film has a pore size of from 1 to 100 m, a porosity of 30-98%, and a thickness of from 0.5 to 300 m ([0013]]).
Miller et al. and Su are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely PTFE porous membranes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the microporous membrane of Miller et al. (PTFE insulation) would have pores, as disclosed by Miller et al. (col. 2, lines 43-59), and would have certain pore sizes.  It would have been further obvious to the skilled artisan that pore sizes between 1 to 100 m are appropriate, as suggested by Su, because the materials are substantially similar, i.e. both are porous PFTE films/membranes.
Accordingly, absent additionally recited structure, it would have been obvious to the skilled artisan that amongst any two pores within the range of pore sizes, one pore would be smaller than another pore, or one “portion” would be smaller than another “portion” of the pores.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 4,987,274), as applied to claim 1 above, in view of Madbouly et al. (US 2018/0041086 A1).
Regarding claim 10, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. discloses a ceramic material within at least a first portion of the plurality of pores (silica powder ceramic filler, col. 2, lines 45-48), but does not disclose that the ceramic material includes boron nitride.
Madbouly et al. teaches polymeric materials (Title).  Madbouly et al. teaches a PEEK/fluoropolymer composite material that is thermally stable and exhibits suitable mechanical, thermal and dielectric properties ([0171]).  Madbouly et al. further teaches that the composite further comprises a filler, and exemplifies alumina, silica, or boron nitride ([0172]).
Miller et al. and Madbouly et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely porous membranes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that alumina, silica, and boron nitride are obvious variants of one another used as fillers in a polymer/fluoropolymer composite, as suggested by Madbouly et al.  Accordingly, it would have been obvious to the skilled artisan to routinely select boron nitride as the filler for Miller et al. as doing so would amount to nothing more than to use a known component for its intended use in a known environment to accomplish an entirely predictable result.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/22/2022